UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6467



THERON JOHNNY MAXTON,

                                            Plaintiff - Appellant,

          versus

VAUGHN JACKSON, Captain, MSU at Kirkland Cor-
rectional Institution; MICHAEL MOORE, Director
of SCDC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Charles E. Simons, Jr., Senior
District Judge. (CA-95-3688-3-6BC)

Submitted:   May 16, 1996                   Decided:   June 6, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Maxton v. Jack-
son, No. CA-95-3688-3-6BC (D.S.C. Mar. 12, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2